         Case 18-34245 Document 151 Filed in TXSB on 09/16/19 Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                             ENTERED
                                                                                              09/16/2019
IN RE:                                          §
                                                §       CASE NO: 18-34245
SOUTH TEXAS INNOVATIONS, L.L.C.                 §       CHAPTER 11
                                                §
         Debtor(s).                             §       DAVID R. JONES

          ORDER UNDER 11 U.S.C. § 1125 AND FED. R. BANKR. P. 3017
     CONDITIONALLY APPROVING DISCLOSURE STATEMENT AND FIXING
       DEADLINES FOR VOTING AND OBJECTIONS AND SETTING FINAL
    HEARING ON DISCLOSURE STATEMENT AND CONFIRMATION HEARING
                             (Docket No. 147)

       The Court has considered the amended disclosure statement (the “Disclosure Statement”)
in support of the proposed Plan of Reorganization (the “Plan”) submitted by the Debtor. The
Court has determined that (i) the Disclosure Statement should be conditionally approved, (ii)
deadlines should be established for voting and objections and (iii) a hearing should be scheduled
to consider final approval of the Disclosure Statement and confirmation of the Plan.
Accordingly, it is

       ORDERED THAT:

       1.     The Disclosure Statement is conditionally approved subject to the agreed changes
announced on the record. The Debtor shall file a conforming copy of the amended disclosure
statement. The Debtor is authorized to solicit votes with respect to the Plan.

       2.      The Debtor shall mail a copy of this Order, the combined Plan and Disclosure
Statement, a ballot(s) and any supporting statements (collectively, the “Solicitation Package”) to
all known creditors and interest holders as provided by FED. R. BANKR. P. 3017(d) by September
23, 2019.

        3.      November 12, 2019 at 5:00 p.m. (prevailing Central Time) is the deadline for
filing ballots accepting or rejecting the Plan. All ballots must be served by fax (713-956-5570),
electronic mail (jjp@walkerandpatterson.com), mail (Walker & Patterson, P.C., P.O. Box 61301,
Houston, TX 77208-1301) or hand delivery to the counsel for the Debtor prior to the foregoing
deadline in order to be counted.

        4.       November 12, 2019 at 5:00 p.m. (prevailing Central Time) is the deadline for
filing and serving written objections to confirmation of the Plan pursuant to FED. R. BANKR. P.
3020(b)(1) or final approval of the Disclosure Statement under 11 U.S.C. § 1125 and FED. R.
BANKR. P. 3017. Any objections must be filed with the Clerk of this Court and must be served
by facsimile, electronic mail or hand delivery on or before such date on counsel for the Debtor.

1/2
       Case 18-34245 Document 151 Filed in TXSB on 09/16/19 Page 2 of 2



        5.     The Court will conduct an evidentiary hearing in Courtroom 400, 4th Floor,
United States Courthouse, 515 Rusk, Houston, Texas 77002 to consider final approval of the
Disclosure Statement and confirmation of the Plan on November 19, 2019 at 2:30 p.m.
(prevailing Central Time).


      SIGNED: September 16, 2019.


                                            ___________________________________
                                            DAVID R. JONES
                                            UNITED STATES BANKRUPTCY JUDGE




2/2
